  Case 3:20-mj-14037-ZNQ Document 26 Filed 09/30/20 Page 1 of 2 PageID: 76




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA               :    Mag. No. 20-14037 (ZNQ)
                                       :
       v.                              :
                                       :    CONTINUANCE ORDER
MANUEL ESPINOSA-OZORIA,                :
  a/k/a “Chino”;                       :
WALDIN ESPINOSA-OZORIA,                :
  a/k/a “Manin”;                       :
ENRIQUE QUIJADA,                       :
  a/k/a “El Enano 13,”                 :
  a/k/a “Kike”;                        :
JAVIER RODRIGUEZ-VALPAIS,              :
  a/k/a “Broly”; and                   :
JACQUELYN DEJESUS                      :


      This matter having come before the Court on the joint application of

Craig Carpenito, United States Attorney for the District of New Jersey (by Ian

D. Brater, Assistant U.S. Attorney), and defendant JACQUELYN DEJESUS

(by Bruce Throckmorton, Esq.) for an order granting a continuance of the

proceedings in the above-captioned matter through December 29, 2020; and

the defendant being aware that she has the right to have the matter submitted

to a grand jury within 30 days of the date of her arrest pursuant to Title 18 of

the United States Code, Section 3161(b), and the defendant through her

attorney having consented to the continuance, and no prior continuances

having been granted by the Court; and for good cause shown,

            IT IS THE FINDING OF THIS COURT that this action should be

continued for the following reasons:




                                        1
Case 3:20-mj-14037-ZNQ Document 26 Filed 09/30/20 Page 2 of 2 PageID: 77




                                 30th




                                        s/Zahid N. Quraishi
